DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 5/27/2021.  

STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 1 and 11, the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

Claim 1 (and similarly for claim 11),
"detecting performance of a plurality of storage devices of a computing system, the plurality of storage devices comprising a parallel-access storage device; 
based on the detected performance of the plurality of storage devices, determining one or more calibration-based system performance metrics measuring performance of the plurality of storage devices;
wherein each calibration-based system performance metric, of the one or more calibration-based system performance metrics, is a throughput metric or an I/O per second (IOPS) metric;
receiving an I/O request from a client, of a plurality of clients, wherein the I/O request requests data from the parallel-access storage device of the plurality of storage devices;
wherein each client, of the plurality of clients, is associated with a service constraint that comprises a utilization percentage of the I/O capacity of the plurality of storage devices;"

	Generally, Green et al (US 2010/0082851) teaches ensuring individual clients do not violate service constraints, but does not teach performing this based on detected performance .

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-22 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135